DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 03/04/2022 has been entered. 

Information Disclosure Statement

The NPL reference Harsha et al. (2008) cited on the IDS filed 03/04/2022 does not appear to be in the file wrapper and, thus, has not been considered.  Instead, a 22-page NPL reference Potma et al. appears in the file wrapper.  Because Potma et al. is not cited on the IDS filed 03/04/2022 and does not appear to have a publication date, the reference has not been considered. 

Terminal Disclaimer

The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/027,515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 

In the claims:
	In claim 1, the third line of the claim, the phrase “a live cell” has been replaced with the phrase --a living cell--.
	In claim 33, the first line of the claim, the phrase “comprise” has been replaced with the phrase --comprises--.
	In claim 35, the third line of the claim, the phrase “a live cell” has been replaced with the phrase --a living cell--.
	In claim 36, the third line of the claim, the phrase “a live cell” has been replaced with the phrase --a living cell--.
	[Note: these amendments are necessary to correct clear typographical errors and maintain consistency in claim language.]

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the presence of 13C in the vibrational tag.  The closest prior art is Yamakoshi et al. (of record; from IDS; 2012 J. Am. Chem. Soc. 134: 20681-20689; “Yamakoshi-2”).  Yamakoshi-2 teaches a method of imaging HeLa cells comprising administering Raman-tagged -1 and deuterium shows Raman shift at 21124 cm-1 (p 20684; and Fig. 1-7).  Although the results are obtained by spontaneous Raman imaging microscopy, the concept is also applicable to coherent anti-Stokes Raman scattering (CARS) and stimulated Raman scattering (SRS) microscopy, which should offer faster image acquisition and greater detection sensitivity (p 20688).  Although Yamakoshi-2 teaches the Raman tags alkynes (-C≡C- and -C≡C-C-≡C-) and deuterium, Yamakoshi-2 does not teach that the Raman tags include 13C, and the prior art provides no rationale to incorporate 13C into the Raman tags of Yamakoshi-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618